DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
This office action is in response to the RCE filed on 12/30/2020.  Claims 16-29 are now pending with claims 1-15 have been canceled.                         

Response to Arguments
The 35 U.S.C. § 102 Rejection to claims 1-15 dated 11/5/2020 is withdrawn due to the cancellation of claims 1-15.                         

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-29 are rejected under 35 U.S.C. 103 as being unpatentable over Katz (US 2016/0253044) in view of Tsao et al (US 2015/0009155), hereafter as Tsao.                     
RE claims 16 and 23, Katz discloses the invention substantially as claimed.           
Katz discloses that a wearable device (see figures 1A/1B and section [0032]; i.e., wearable smart-glasses 150), comprising: a display (see figure 1B and section [0032]; i.e., display 180); at least one sensor/camera (see figures 1A/1B and sections [0032], [0033]; i.e., sensor(s) 160/110, or sensor(s) 160/110 may include, for example, one or more camera); and at least one processor (see figures 1A/1B 
However, Katz does not specifically disclose that determine whether the distance is larger than a threshold distance, based on determining that the distance is less than or equal to the threshold distance, display, through the display, an output screen of an augmented reality application, and based on determining that the distance is larger than the threshold distance, display, through the display, an input screen of the augmented reality application.                      
From the same field of endeavor, Tsao teaches that an electronic device 10 for configuring its screen 12 (see figures 1&2 and its associated depictions), comprising: processing unit 16 to acquire distance d between touch screen 12 and stylus 11 (see sections [0007], [0008], [0025], [0028], [0029], 
Katz and Tsao are combinable because they are from the same field of endeavor.  It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify Katz by including the teachings from Tsao in order to satisfy the needs of the consumers for operating the touch screen without touching the screen directly.                          
RE claim 17, Katz in view of Tsao and the rationale above disclose that wherein the at least one sensor includes at least one of an ultrasonic wave sensor, an infrared sensor, an electromagnetic (EM) wave sensor or an electromagnetic resonance (EMR) sensor (see Katz, sections [0023], [0025]).          
RE claims 18 and 25, Katz in view of Tsao and the rationale above disclose that wherein the wearable device includes a glass type wearable electronic device (see Katz, figure 1B and section [0032]; i.e., wearable glasses 150).                         

RE claims 20 and 27, Katz in view of Tsao and the rationale above disclose that wherein the at least one processor is further configured to, based on determining that the distance is larger than the threshold distance, display the input screen of the augmented reality application in place of the output screen (see Katz, figures 1A/1B and sections [0026], [0034]; i.e., processor 122; or Tsao, figures 1/5; i.e., processing unit 16).                                       
RE claims 21 and 28, Katz in view of Tsao and the rationale above disclose that wherein the at least one processor is further configured to determine whether the distance is less than or equal to the threshold distance while the input screen of the augmented reality application is displayed on the display (see Katz, figures 1A/1B and sections [0026], [0034]; i.e., processor 122; or Tsao, figures 1/5; i.e., processing unit 16).                         
RE claims 22 and 29, Katz in view of Tsao and the rationale above disclose that wherein the at least one processor is further configured to, based on determining that the distance is less than or equal to the threshold distance, display the output screen of the augmented reality application in place of the input screen (see Katz, figures 1A/1B and sections [0026], [0034]; i.e., processor 122; or Tsao, figures 1/5; i.e., processing unit 16).                                      
RE claim 24, Katz in view of Tsao and the rationale above disclose that wherein the at least one camera includes at least one of a vision camera, a time-of-flight (ToF) camera and a stereo camera (see Katz, sections [0025], [0023]).                                 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.               
Tamaru (US 2013/0241955): teaches an augmented reality providing apparatus HMD 100 comprising position measurement unit 11 to calculate a global coordinates of a reality image and processing the movements of the reality image, and if the position measurement reliability of the reality image is greater than a threshold, then processing a virtual object image and superimposing/combining the virtual image with the reality image; however, if the position measurement reliability of the reality image is not greater than the threshold, then just display the reality image.                                
Arrasvuori et al (US (US 2012/0054355): teaches a method, apparatus for enabling provision of a virtual interactive workspace and corresponding user interface that provides access to content based on spatial relationships between devices in the virtual interactive workspace.             
Any inquiry concerning this communication from the examiner should be directed to FRED TZENG whose telephone number is 571-272-7565.  The examiner can normally be reached on weekdays from 2:0 pm to 10:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone numbers for the organization where this application or proceeding is assigned are 89889 for regular communications and 571-273-7565 for After Final communications.          
Informal regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                           
	If you would like assistance from a USPTO Customer Service Representative or 
access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000 (IN USA).                                    
						/FRED TZENG/                                                                                    Primary Examiner, Art Unit 2625                                                                                                                    

FFT
January 14, 2021